DETAILED ACTION
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the amendments to the claim include limitations not found in the prior art of Martz and Bloore.
Therefore, the art of record does not teach or render obvious, either alone or in combination, an orthodontic correction device including a first guiding groove formed on an occlusal surface of the masticatory unit that is exposed to another dental arch opposite to the dental arch, wherein the first guiding groove does not penetrate through the masticatory unit to expose the first tooth in combination with the elements set forth in the claim. 
Regarding claim 9, the amendments to the claim include limitations not found in the prior art of Martz and Bloore.
Therefore, the art of record does not teach or render obvious, either alone or in combination, an orthodontic correction device including a guiding hole passing under an occlusal surface of the masticatory unit that is exposed to another dental arch opposite to the dental arch, wherein the guiding hole passes through the masticatory unit from a buccal sidewall of the masticatory unit to a lingual sidewall of the masticatory unit that is opposite the buccal sidewall, wherein the guiding hole does not expose the first tooth in combination with the elements set forth in the claim. 
Regarding claim 10, the amendments to the claim include limitations not found in the prior art of Martz and Bloore.
Therefore, the art of record does not teach or render obvious, either alone or in combination, an orthodontic correction device including a plurality of raised guiding parts formed on at least one surface of the correction unit corresponding to the first tooth, wherein the at least one surface is exposed to the environment of a mouth, and the raised guiding parts are parallel to each other and protruding from the at least one surface in combination with the elements set forth in the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772